EXHIBIT
E-7

Case 2:18-cv-01996-JPS Filed 09/16/19 Page 1of3 Document 65-7
FASY 3 Bee PC tT

vi ue Tas VEGETABLES | FRUITS | EACH
Sa ta BOTANICALS eT AERC

AMERICA'S VASTAND FERTILE LANDS © OUR SOURCE OF INSPIRATION AND FRESH REGIONAL INGREDIENTS NIU. LIL eS a A

LALO TELA YA

RTT aE

LAU Tee a
ANGUS BEEF, SUFFOLK LAMB, MUTTON, WILD CATFISH, YORKSHIRE PORK AND BOER GOAT

i _

PREPARED WITH PRIDE FROM TRSTED RESIDNAL INGREDIENTS
MADE IN OUR USA BUTS A MOTI LL Ua GSES LE USD Lt}

NR EC
LULL eT a

PME Ua aire

6

aS

Pee tae

Case 2:18-cv-01996-JPS Filed 09/16/19 Page 2 of 3 Document 65-7

 
EET UM CE

RE Se cys enn ear

LS) v1 ie Aa a a ee

EXCELLENCE IN

 

TEADERSHP TET eT TT :
AWARDS TM PCT ee eM LT
ToT PNT AC EC A reer

rg
Migen

Prine ninaitrs

TRUSTED EVERYWHERE. ert

NOURISH AS NATURE INTENDED — ORIJEN mirrors the
richness, freshness and variety of WholePrey*meats that

TRUSTED BY PET LOVERS EVERYWHERE, ORIJEN IS THE FULLEST EXPRESSION OF OUR Eee ecco
BIOLOGICALLY APPROPRIATE™ AND FRESH REGIONAL INGREDIENTS COMMITMENT.

That's why ORIJEN REGIONAL RED is brimming with unmatched inclusions of Angus beef.
Suffolk lamb, wild-caught Blue catfish, Yorkshire pork and Boer goat, sustainably ranched or FRESH REGIONAL INGREDIENTS
fished in our region and delivered daily — FRESH or RAW and preservative-free, so they re CEL UGhraer eeteioansen emer eirare

eCard) eas lCeceL auc are ee)

bursting with goodness and taste. delivered to our kitchuns fresh or raw each day,

Prepared exclusively in our Kentucky DogStar® kitchens, award-winning ORIJEN is
guaranteed to keep your cherished dog healthy, happy and strong.

f DTM RSM TH
Reinhard Muhlenfeld Plaga Cou aa eee ean us| oes
Weer iine care ei casarie suc aicor hi hoc
: Founder Aleccnce erento iy neces

AWARD-WINNING BIOLOGICALLY APPROPRIATE™ DOG FOOD

ORIEN REGIONAL RED

OUR BIOLOGICALLY APPROPRIATE™ PHILOSOPHY IS
SIMPLE: MIRROR THE QUANTITY, FRESHNESS AND
VARIETY OF MEATS YOUR DOG IS EVOLVED TO EAT.

That's why ORIJEN REGIONAL RED is loaded with Angus
P beef, Suffolk lamb, Yorkshire pork and Boer goat —
ai ee a , grass-fed on Kentucky ranches and delivered FRESH or
vie Sin ae ri Le RAW, in richly nourishing WholePrey™ ratios.
oe Award-winning ORIJEN keeps your dog happy and strong.
Read our ingredients and you'll feel happy too!

INGREDIENTS

TUL. MAMA RCO MCLE TALUSMO LE GU TaAAUUN un TLOZ a9 Deboned beef, deboned lamb, deboned mutton, green
beef tripe, lamb liver, whole blue catfish, beef liver.
deboned pork, whole atlantic mackerel, beef kidney,
dehydrated beef, dehydrated whole egg, dehydrated
pork, dehydrated beef liver, dehydrated lamb, whole
green peas, whole navy beans, red lentils, beef heart,
pork liver, pork kidney, deboned goat, chickpeas, green
lentils, ground lamb bone, pinto beans, alfalfa, natural
pork flavor, beef fat, beef cartilage, pork cartilage, green
lamb tripe, herring oil, dried kelp, whole pumpkin,
whole butternut squash, kale, spinach, mustard greens,
collard greens, turnip greens, whole carrots, apples,
pears, freeze-dried beef liver, freeze-dried beef tripe,

; freeze-dried lamb liver, freeze-dried lamb tripe,
+e Lees pumpkin seeds, sunflower seeds, zinc proteinate, mixed

{4 i tocopherols (preservative), chicory root, turmeric,
sarsaparilla root, althea root, rosehips, juniper berries,
dried lactobacillus acidophilus fermentation product,
dried bifidobacterium animalis fermentation product,

- dried lactobacillus casei fermentation product.
NCE) GUARANTEED ANALYSIS
JONATHAN OF ISW FARMS IN LIBERTY, KENTUCKY. TRUSTED SUPPLIER OF FRESH LOCA BECE RIMM een ACL Crude protein (min.)
Crude fat (min.)
Crude fiber (max.)

Moisture (max.)

POI SAU TEU Calcium (min.)
* Fy Phosph (min.)
TAO ESTER aT eee Omega fat acids" in
Omega-3 fatty acids* (min.)
DHA* (docosahexaenoic acid) (min.)

EPA’ (eicosapentaenoic acid) (min.)
aif re og Glucosamine’ (min.) 500 mg/kg
: Chondroitin sulfate* (min.) 400 mg/kg
A x z ‘ ‘ _ *not recognized as an essential nutrient by the AAFCO
UF 21B yn} 11) 2YaLB At)

Dog Food Nutrient Profiles

= BP rresnonraw CALORIECONTENT
BEEF, ORGANS, CARTILAGE EON COLE LOL TTS WHOLE CATFISH AND MACKEREL LLM E G3 CTT

PATH Nt Hu RS
i

Calorie content (calculated): ME 3940 kcal/kg, 449 kcal per 80z. cup.

a om Calories distributed to support peak conditioning with 39% from
PU aS TS protein, 20% from vegetables and fruits, and 41% from fat.

ORIJEN REGIONAL RED DOG FOOD IS FORMULATED TO MEET
THE NUTRITIONAL LEVELS ESTABLISHED BY THE AAFCO

af WHOLEPREY™ DIET RE TH RENDERED Ha eB DOG FOOD NUTRIENT PROFILES FOR ALL LIFE STAGES.

Mtns MADE WITH FRESH, RAW OR DEHYDRATED ANIMAL INGREDIENTS © champion Pettoods revo sea raRons

IN HER INFINITE WISDOM, MOTHER NATURE MATCHED THE la es OSM Ut sea ele cht mT er al eS MADEN CHAMPION PETEOODS USAINC.
NOM Mi estas aaNet eut han =t-tin (oL0 TYPICALLY FROM INGREDIENTS UNFIT FOR HUMAN CONSUMPTION. ‘AUBURN, KENTUCKY 42206 Baa |

 

Pee MULAN} Clb ls) Mee a cis Vee sa haey Use Mitt tle DEGSTAR’
That's why ORIJEN features richly nourishing ratios of meat. organs Me acre ea Geis Cu ethene aS eb rR Pur

i CHAMPIONPETFOODS.COM
PoC er CM Cen CNAME LCs seme ir ikon cn uel Cr Pee cue Rec eMac Cm n Oe Cn Le ool: ce EU REG,
SuSTON CARE (USA aa ORIJEN.CA ‘oe 001
E 1.877.939.00'
Pure Chr Ree es ia arte yal al cee aurea l(t POP Ne) sae 3 OLY kentucky KITCHENS FOLLOW US ONLINE
GORUENPETFOOD 81 FL \ jp ilerseroh
© @CHAMPIONPETFOOD oe ~ wh

source of virtually every nutrient your dog needs to thrive. naturally,

 
